DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2022 has been entered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0366239.

Regarding claim 8,
	US '239 discloses a biocompatible wire comprising a biocompatible metallic material (abstract), which is cold worked via drawing from a workpiece and annealed, wherein a cold work percentage is 97 to 99 % [0184,0189], and wherein the annealing is done in a range of 875-1100°C [0183].
US '239 does not disclose that the cold working is a drawing with a die reduction per pass ratio in a range of 6 to 40 %.
	Per MPEP 2113(I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	The product of US '239 is made from a biocompatible metallic material and is manufactured by a process that includes drawing and annealing.  Thus, the product of the claim is the same as or obvious from the product of US '239.  Therefore, a prima facie case of anticipation or obviousness has been established.
Regarding claims 10 and 11,
	A plurality of examples in the tables on pages 8 and 9 meet the claims ultimate and yield tensile strengths.
Regarding claim 13,
	The claimed wire alloy is disclosed in the abstract and claims 1 and 2 of US '239.

Regarding claims 14-16,
	The additional material of at least one of Ag, Pt, Ta, Au, Cu, and their alloys in a core-shell configuration of the wire are disclosed in [0041-0047].
Regarding claim 17,
	Use of the wire as a lead is disclosed in claim 15 of US '239.

Claims 8-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0075168.
Regarding claim 8,
US '168 discloses a biocompatible wire comprising a biocompatible metallic material such as MP35N or 35N LT [0154] with a nanograin microstructure with a mean grain size of less than 500 nm [0150], such as 200 nm [0154], made by drawing and annealing [0022-0025].
US '168 does not disclose a specific example that has been made with a cold work percentage is 97-99 %, the cold working is a drawing with a die reduction per pass ratio in a range of 6-40 %, and the annealing is done in a range of 850-1100°C.
	Per MPEP 2113(I): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	The product of US '168 is made from a biocompatible metallic material and is manufactured by a process that includes drawing and annealing that results in a substantially identical structure and composition to that which is claimed.  Thus, the product of the claim is the same as or obvious from the product of US '168.  Therefore, a prima facie case of anticipation or obviousness has been established.
Regarding claim 9,
	The mean grain size of the wires of US '168 is less than 500 nm [0150].
Regarding claims 10-11,
	Examples in Table 3 show a plurality of embodiments that have the claimed yield strength and/or ultimate tensile strength.
Regarding claim 12,
	Fig 22(b) shows embodiments with a uniform size distribution along a cross section of a wire [0081].
Regarding claim 13,
	The MP35N or 35N LT alloys meet these claimed ranges [0100].
Regarding claim 17,
	The wires of US '168 may be used as leads [0092].

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0075168 in view of the ASM Handbook "Wire, Rod, and Tube Drawing" (2005).
US '168 discloses a method for manufacturing a biocompatible wire, comprising: providing a workpiece of a biocompatible metallic material [0104]; cold working the workpiece into a wire by drawing [0107]; and annealing the wire [0119]; wherein a cold work percentage is 97-99% [0116]; and wherein the annealing is done in a range of 600-950°C [0122-0125].
US '168 is silent as to whether the cold working is a drawing with a die reduction per pass ratio in a range of 6 to 40 %.
The ASM Handbook teaches that commercial dies use drawing reductions (i.e., die reduction per pass ratio) of about 20% in order to balance excessive frictional work and redundant work (bottom lower right column p. 448 to p. 449).
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use a die reduction per pass ratio of about 20% as taught by the ASM Handbook in the process of US '640 to provide the minimum work.
Regarding claim 2,
	Fig. 5 shows that the drawing is a full die drawing.
Regarding claim 3,
The ASM Handbook teaches that commercial dies use deformation factors of about 1.5-3 in order to balance excessive frictional work and redundant work (bottom lower right column p. 448 to p. 449).  The contact length (shown in Fig. 7 as "Reducing zone") is a product of the selected die semi-angle and chosen reduction.  Therefore, like the deformation factor, the contact length is a results-effective variable and is obvious to optimize the contact length as a result of optimizing the deformation factor by way of the die semi-angle and per-pass reduction, such as to the claimed 0.5-0.2 mm.
Regarding claim 4,
	The ASM Handbook teaches that die wear and heat generation are affected by drawing speed, with higher drawing speeds increasing both wear and heat (upper right column p. 453, upper left column p. 454, middle right column p. 454).  One of ordinary skill in the art would additionally recognize that the final productivity of the process is dependent on the drawing speed.  Therefore, the drawing speed is a results-effective variable and is obvious to optimize, such as to the claimed 15-150 m/min.
Regarding claim 5,
	US '168 teaches in embodiments that the finished diameters may be 177 µm [0134].
Regarding claim 6,
	US '168 discloses that the annealing may be 0.1-3600s [0122-0125].
Regarding claim 7,
US '168 discloses that an additional cold working of 70-99% may be done after the annealing [0129].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738